DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below to replace previous examiner’s amendment filed 07/14/2021. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mark Trenner on 07/07/2021.

The application has been amended as follows: 
Cancel Claim 8
Cancel Claim 21
Depend Claim 4 from Claim 1
Depend Claim 5 from Claim 1
Depend Claim 9 from Claim 1

Amend Claim 1 as follows:
1.	A device for providing a disposable liner or bag and valve inside of a keg or other container, comprising:
a dispensing tube;
a spear assembly; 
a disposable liner or bag provided on the spear assembly; wherein the disposable liner or bag is wrapped or otherwise folded on or around the spear assembly so that the liner or bag fits through a top opening of a keg and can be inserted therethrough;
a double actuation valve assembly having a valve body, a poppet valve, a secondary valve, and a cage mounted over the secondary valve, the secondary valve opens a gas passage and surrounds the poppet valve, and the poppet valve opens a liquid passage, the spear assembly connected to the double actuation valve assembly; 
a spring housed between the cage and the poppet valve, and providing a biasing force for both the poppet valve and the secondary valve;
a stepped plunger having a primary plunger and a secondary plunger, the primary plunger surrounding the secondary plunger;
wherein the double actuation valve assembly operates in a first mode with the secondary valve opening the gas passage, the primary plunger pressing against an upper surface of the secondary valve and acting against the biasing force of the spring, the poppet valve moves with the secondary valve but remains closed, allowing inert gas under pressure to occupy a head space within the disposable bag to build pressure within the disposable liner or bag; and
wherein the double actuation valve assembly operates in a second mode with both the secondary valve and the poppet valve are actuated opening the gas passage and the liquid passage to the outside atmosphere, the secondary plunger extending further into the valve body than the primary plunger and pressing on an upper seal of the poppet valve to force the poppet valve down further against the biasing force of the spring so that both filling the disposable liner or bag with liquid, and dispensing of pressurized liquid through the dispensing tube and up through the poppet valve into a receiving valve on a tap refills a void created in the disposable liner or bag.

Amend Claim 2 as follows:
2.	The device of claim 1, further comprising fitting a sankey coupler to the valve body of the double actuation valve assembly to provide a valve interface operable from outside of the keg or other container.

Amend Claim 7 as follows:
7.	The device of claim 6, further comprising a lower seal of the poppet valve between the inner diameter of the secondary valve and the outside diameter of the poppet valve.

Amend Claim 10 as follows:
10.	The device of claim 9, further comprising the spring housed between the cage and the poppet valve adjacent the bag fitment. 

Amend Claim 11 as follows:
11.	The device of claim 10, wherein the dispensing tube connects through the bag fitment, the cage, and onto the poppet valve.

Amend Claim 17 as follows:
17.	The device of claim 1, wherein the poppet valve, the secondary valve, the gas passage, and the liquid passage in the double actuation valve assembly enable an inert gas to be flowed into the disposable liner or bag to expand the disposable liner or bag inside of the keg or other container.

Amend Claim 18 as follows:
18.	The device of claim 17, wherein the poppet valve, the secondary valve, the gas passage, and the liquid passage in the double actuation valve assembly enable the inert gas to escape as a beverage or other liquid is flowed into the disposable liner or bag inside of the keg or other container.

Amend Claim 19 as follows:
19.	The device of claim 1, wherein the double actuation valve assembly is connected to a top opening of the keg or other container.

Reasons for Allowance
Please see notice of allowance filed 07/14/2021 for examiner’s statement of reasons for allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES P. CHEYNEY whose telephone number is (571)272-9971.  The examiner can normally be reached on Monday - Friday, 8:00 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHARLES P. CHEYNEY/Primary Examiner, Art Unit 3754